DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “A panel mount for containing and supporting a device at a hole in a 2panel having a thickness… 10(ii) an exterior surface including a cylindrical hole segment extending axially 11inward from the grommet flange segment by at least the thickness of the 12panel and having a diameter that is substantially the same as the hole 13diameter, no part of the exterior surface of the grommet flange extending 14radially outward from the grommet axis further than half the diameter of 15the hole; and 16(iii) an interior surface including a bulging segment that is radially inward of 17 the hole segment, the bulging segment having a diameter; and 2 (b) a tubular housing having 20(i) a housing flange segment having a radially outer periphery at an axially 21outer end with a periphery diameter greater than the hole diameter; 22(ii) a tubular housing body extending axially inward from the housing flange 23segment, the tubular housing body having an exterior surface that 24includes an expander segment having a diameter greater than the 25diameter of the bulging segment of the interior surface of the grommet; 26and 27(c) wherein the expander segment and the bulging segment are axially 28positioned to come into contacting 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRYSTAL ROBINSON/Examiner, Art Unit 2847  
/William H. Mayo III/Primary Examiner, Art Unit 2847